Citation Nr: 0519708	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 
2002, for the grant of service connection for type II 
diabetes mellitus.  

2.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound to the left upper arm with 
retained fragment.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision.  The veteran filed a 
notice of disagreement in January 2004, the RO issued a 
statement of the case in April 2004, and the veteran 
perfected his appeal later that month. 

With respect to the claim for an earlier effective date, the 
Board notes that the RO's December 2003 rating decision 
denied an effective date earlier than July 28, 2003.  By an 
April 2004 rating decision, the RO granted a new effective 
date: July 28, 2002.  However, the veteran subsequently 
indicated that he was seeking an even earlier effective date, 
so this issue remains on appeal.

The Board also notes that although the veteran had perfected 
a claim for service connection for post-traumatic stress 
disorder as of April 2004, the RO (by a May 2004 rating 
decision) granted service connection for this disability.  
Therefore, this claim has been fully satisfied and is no 
longer on appeal. 

The claim concerning residuals of a gunshot wound to the left 
upper arm with retained fragment is addressed in the REMAND 
portion and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  On July 28, 2003, the veteran filed a VA Form 21-526 
("Veteran's Application for Compensation And/Or Pension") 
seeking, in pertinent part, service connection for type II 
diabetes mellitus based on exposure to herbicides in Vietnam.  

3.  By a December 2003 rating decision, the RO granted 
service connection for diabetes mellitus, effective July 28, 
2003.

4.  By an April 2004 rating decision, the RO reassigned the 
effective date of the grant of service connection to July 28, 
2002, because this disability had been service connected 
based on a liberalizing change of law.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 
2002, for the grant of service connection for type II 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 5107, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 
(2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by an April 2004 rating decision, the RO continued to deny an 
effective date earlier than July 28, 2002.  

During the course of this appeal, the veteran was also sent a 
rating decision in December 2003 and a statement of the case 
in April 2004.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005).  

The record shows that VA considered all relevant records, 
including procedural documents and VA and private treatment 
records.  Seeking a medical opinion in this case (which 
essentially turns on a legal question) would be inappropriate 
and only delay adjudication.  VA's applicable duties to 
notify and assist have been substantially met in this case, 
and there are no areas in which further development may be 
fruitful.  

II.  Earlier effective date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award will be (1) 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service or (2) the date of  receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

On July 28, 2003, the veteran filed a VA Form 21-526 
("Veteran's Application for Compensation And/Or Pension") 
seeking, in pertinent part, service connection for type II 
diabetes mellitus based on exposure to herbicides in Vietnam.  
(The veteran's DD Form 214 confirms that he had active duty 
in Vietnam during the Vietnam era).  Following an October 
2003 VA examination, service connection for this disability 
was granted by a December 2003 rating decision.  The date for 
the grant of service connection was made effective July 28, 
2003.

By an April 2004 rating decision, the RO reassigned the 
effective date of the grant of service connection for type II 
diabetes mellitus to July 28, 2002, because this disability 
had been service connected based on a liberalizing change of 
law (i.e., the inclusion of type II diabetes mellitus as a 
disease formally associated with exposure to certain 
herbicide agents).  See 38 C.F.R. § 3.114(a).  This result 
was correct and the veteran is not entitled to an earlier 
effective date for the grant of service connection for 
diabetes mellitus under the provisions of 38 C.F.R. §§ 3.114 
and 3.400.  

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989  (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the Vietnam veteran who has a covered 
herbicide disease, to include type II diabetes mellitus.  38 
C.F.R.  
§ 3.816(b)(1)(i),(2)(i).  The regulation further provides 
that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
the claim was pending before VA on May 3, 1989, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  38 
C.F.R. § 3.816(c)(2).  That regulation further states that a 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. §§ 3.114 
and 3.400. 38 C.F.R. § 3.816(c)(4).

As noted above, the medical records show that the veteran has 
a current diagnosis of type II diabetes mellitus, and he had 
verified service in Vietnam, and is therefore presumed 
exposed to Agent Orange in service.  As such, service 
connection is warranted for diabetes mellitus under the 
presumptive Agent Orange regulations. 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  This also qualifies him as a Nehmer 
class member for application of the effective date rules of 
38 C.F.R. § 3.816.  However, there is simply no evidence that 
the veteran had a pending claim for service connection for 
diabetes mellitus prior to July 2003.  By his own admission 
and as confirmed by private medical records, he was never 
even diagnosed as having type II diabetes mellitus until July 
2000.  Therefore, an earlier effective date for the grant of 
service connection is not warranted under 38 C.F.R. § 3.816.

As the preponderance of the evidence is against the claim for 
an earlier effective date for the grant of service connection 
for type II diabetes mellitus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than July 28, 2002, for the grant 
of service connection for type II diabetes mellitus, is 
denied.

REMAND

The veteran sustained a gunshot wound while on active duty in 
Vietnam in March 1970.  By its December 2003 rating decision, 
the RO granted service connection for residuals of a gunshot 
wound to the left upper arm with retained fragment and 
assigned an initial compensable rating.  The veteran is 
seeking a compensable initial rating.  

In the texts of its December 2003 rating decision and April 
2004 statement of the case, the RO has only considered the 
rating criteria concerning muscle injuries.  However, 
evaluation of gunshot wounds must also include consideration 
of the impairment to the skin, joints, and/or nerves.  
Moreover, the October 2003 VA examination report does not 
discuss the range of motion of the left arm or how much (if 
at all) the arm motion was limited by the pain and weakness 
about which the veteran complained.

Since this claim involves a gunshot wound, the RO needs to 
consider all the applicable rating criteria, including the 
codes relating to scars under 38 C.F.R. § 4.118, the codes 
relating to the elbow joint (38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5205-5213), the codes relating to rating 
muscle injuries of the upper arm (38 C.F.R. § 4.73, 
Diagnostic Codes 5305-5306), and the codes relating to 
conditions of the peripheral nerves (38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719).  After seeking updated treatment 
records, the RO will need to schedule a new VA examination to 
address the various rating criteria.      

Accordingly, the Board remands this claim for the following:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for left arm symptoms since April 
2004 (the last time VA treatment records 
were associated with the claims file).  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform him of the records that the 
RO was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform him that adjudication of his claim 
will be continued without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

2.  Schedule a VA examination.  Ensure 
that the veteran's claims folder is made 
available to the examiner in conjunction 
with this examination.  Any tests or 
procedures (including any x-rays) deemed 
necessary should be conducted.

Questions for the examiner

a).  Is the veteran's left arm 
dominant?

b).  What are the exact dimensions 
of the gunshot wound scarring?  Is 
the scarring superficial, unstable, 
poorly nourished, tender, painful, 
and/or causative of repeated 
ulceration?

c).  Does the gunshot wound cause 
any ankylosis of the left elbow?  If 
so, is the ankylosis favorable or 
unfavorable?

d).  Does the gunshot wound limit 
the motion of the left forearm?  If 
so, what is the degree to which 
motion is limited?  Is there any 
joint pain, weakened movement, 
excess fatigability, and/or 
incoordination on movement 
associated with the gunshot wound?  
If so, is there likely to be 
additional range of motion loss due 
to any of the these manifestations?  
If so, how much?  Does any reported 
pain significantly limit the 
function of the left elbow during 
flare ups or when the left elbow is 
used repeatedly?  

e).  With regard to the muscles of 
the left arm affected by the gunshot 
wound, is there any evidence of 
fascial defect or loss, visible 
atrophy, impaired tonus, retained 
metallic fragments, loss of power or 
strength, abnormal swelling or 
hardening, and/or lowered threshold 
of fatigue?

f).  Does the gunshot wound result 
in complete paralysis of any of the 
nerves of the left arm?  If not, is 
there any incomplete paralysis, 
neuritis, or neuralgia of the 
nerve(s)?  If so, is this 
manifestation most accurately 
described as being mild, moderate, 
or severe?

3.  Thereafter, readjudicate the 
veteran's claim for an initial 
compensable rating for a gunshot wound of 
the left arm with retained fragment.  If 
it remains denied, provide him and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


